DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
Claims 1-20 are pending.  

Specification
The disclosure is objected to because of the following informalities: ¶ 0012 notes “charging the battery with the second charging current In”, examiner understand it should be “charging the battery with the second charging current Im”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 10-11, 13-15 and 19-20 rejected under 35 U.S.C. 103 as being unpatentable over LUO US 20170366015.

Regarding claim 1, LUO teaches:
A method for charging a battery (¶ 0005 " a method of battery charging"), comprising steps of: 
Obtaining a lithium deposition potential of an anode of the battery (¶ 0024 "the step of obtaining the lithium deposition potential threshold") and ¶ 0048 "determine the lithium deposition potential threshold by collecting a minimum potential difference from a plurality potential difference between an anode").
Obtaining a first charging current I-n (¶ 0018 "charging the battery with a test current") at different states of charge (SOC) (¶ 0019 "when charging the battery with the test current" …. "in different state of charge") during an nth charge and discharge cycle (a first cycle. ¶ 0028 "a number of charge cycles") based on the lithium deposition potential of the anode (¶ 0026 "determining the lithium deposition potential threshold"), wherein n is an integer greater than or equal to 0 (a first cycle is greater than 0 ¶  0028; Fig 12). 
During an mth charge and discharge cycle (¶ 0122 "when the number of charging and discharging cycles increases by one"), charging the battery with a second charging current Im, wherein m is an integer greater than n (as deposition occurs the calculation of charging current will create a second charging current. Fig 11 # 301-304; ¶ 0019 0122 "adjust the charging current again for charging").   
Even though LUO teaches a second charging current “Im” being the adjusted current (I=(Ua−η)/R; ¶ 0119-0112).
LUO does not explicitly teach Im=k1 x In, 0.5 ≤ k1 ≤ 1.
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify LUO to have Im=k1 x In, 0.5 ≤ k1 ≤ 1 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

Regarding claim 10, LUO teaches:
An electronic device (Fig. 19 #apparatus of battery charging), comprising: a battery (Fig. 19 #battery); and at least one processor (¶ 0153 " processor to execute part of the steps of the method according to each embodiment of the present application.") configured to:
Obtain a lithium deposition potential of an anode of the battery (¶ 0024 "the step of obtaining the lithium deposition potential threshold") and ¶ 0048 "determine the lithium deposition potential threshold by collecting a minimum potential difference from a plurality potential difference between an anode"). 
Obtain a first charging current I-n (¶ 0018 "charging the battery with a test current") at different states of charge (SOC) (¶ 0019 "when charging the battery with the test current" …. "in different state of charge") during an nth charge and discharge cycle (a first cycle. ¶ 0028 "a number of charge cycles") based on the lithium deposition potential of the anode (¶ 0026 "determining the lithium deposition potential threshold"), wherein n is an integer greater than or equal to 0 (a first cycle is greater than 0 ¶  0028; Fig 12). 
During an mth charge and discharge cycle (¶ 0122 "when the number of charging and discharging cycles increases by one"), charging the battery with a second charging current Im, wherein m is an integer greater than n (as deposition occurs the calculation of charging current will create a second charging current. Fig 11 # 301-304; ¶ 0019 0122 "adjust the charging current again for charging").  
Even though LUO teaches a second charging current “Im” being the adjusted current (I=(Ua−η)/R; ¶ 0119-0112).
LUO does not explicitly teach Im=k1 x In, 0.5 ≤ k1 ≤ 1.
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify LUO to have Im=k1 x In, 0.5 ≤ k1 ≤ 1 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

Regarding claim 19, LUO teaches:
A storage medium having stored thereon instructions that, when executed by a processor, causes the processor (¶ 0153 "The software function unit above is stored in a storage medium and incorporates several instructions causing a computer device (for example, personal computer, server, or network device etc.) or a processor to execute") to perform a charging method for charging a battery (¶ 0005 " a method of battery charging"), the charging method comprising: 
Obtaining a lithium deposition potential of an anode of the battery (¶ 0024 "the step of obtaining the lithium deposition potential threshold") and ¶ 0048 "determine the lithium deposition potential threshold by collecting a minimum potential difference from a plurality potential difference between an anode").
Obtaining a first charging current I-n (¶ 0018 "charging the battery with a test current") at different states of charge (SOC) (¶ 0019 "when charging the battery with the test current" …. "in different state of charge") during an nth charge and discharge cycle (a first cycle. ¶ 0028 "a number of charge cycles") based on the lithium deposition potential of the anode (¶ 0026 "determining the lithium deposition potential threshold"), wherein n is an integer greater than or equal to 0 (a first cycle is greater than 0 ¶  0028; Fig 12). 
charging the battery with a second charging current Im during an mth charge and discharge cycle, wherein m is an integer greater than n wherein m is an integer greater than n (as deposition occurs the calculation of charging current will create a second charging current. Fig 11 # 301-304; ¶ 0019 0122 "adjust the charging current again for charging"), and Im=ki xI, 0.5 ki 1.  

Regarding claim 2, 11 and 20, LUO teaches:
wherein the step of obtaining the lithium deposition potential of the anode of the battery comprises: 
obtaining lithium deposition charging rates of the battery at different temperatures (Fig. 6; ¶ 0100 "in the case that the battery may be used at different temperatures, a temperature-related anode impedance curve can also be measured according to the temperature, as shown in FIG. 6,"); and 
determining the lithium deposition potential of the anode of the battery at the different temperatures based on the lithium deposition charging rates (determining deposition of lithium related  to different temperature and charging rate/current is determined. Fig. 10 #104; ¶ 0100).  

Regarding claim 4 and 13, LUO teaches
A monitoring step, detecting potentials of the anode of the battery when the battery is charging; a second determining step, determining the lithium deposition potential of the anode of the battery based on changes of the potentials of the anode (¶ 0048 "to determine the lithium deposition potential threshold by collecting a minimum potential difference from a plurality potential difference between an anode corresponding to the battery and a reference electrode when the battery is charged with a maximum safe charging current.").  
LUO does not explicitly teach wherein the step of determining the lithium deposition potential of the anode of the battery at the different temperatures based on the lithium deposition charging rates comprises: 
A second charging step, under the predetermined temperature, charging the battery with a lithium deposition charging rate corresponding to the predetermined temperature. 
A second repeating step, changing the predetermined temperature, and repeatedly performing from the second charging step, the monitoring step, the second determining step and the second repeating step, and obtaining lithium deposition potential of the anode of the battery at the different temperatures.
Campbell teaches:
wherein the step of determining the lithium deposition potential of the anode of the battery at the different temperatures based on the lithium deposition charging rates comprises: 
A second charging step (¶ 0044 " while charging "), under the predetermined temperature (¶ 0044 " under different temperatures"), charging the battery with a lithium deposition charging rate corresponding to the predetermined temperature (¶ 0044 " The charging profile 108 can include a C-rate threshold that limits the occurrence of lithium deposition under the battery"). 
A monitoring step, detecting potentials of the anode of the battery when the battery is charging (¶ 0018 "collect measurement values 110 "). 
A second repeating step, changing the predetermined temperature, and repeatedly performing from the second charging step, the monitoring step, the second determining step and the second repeating step, and obtaining lithium deposition potential of the anode of the battery at the different temperatures (¶ 0044 " The tests can be repeated to determine when (or if) lithium deposition has occurred").  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify LUO to incorporate the step of determining the lithium deposition potential of the anode of the battery at the different temperatures taught by Campbell for the purpose of aiding in battery management to mitigate failure, short-circuiting, and degradation in a battery. 

Regarding claim 5 and 14, LUO teaches:
wherein the step of obtaining the first charging current I-n at the different states of charge (SOC) during the nth charge and discharge cycle based on the lithium deposition potential of the anode comprises: 
Charging the battery with a preset initial current (¶ 0138 " charging the battery with the test current") at a predetermined temperature (¶ 0123 "25° C").
During the nth charge and discharge cycle, controlling the potential of the anode of the battery equal to the lithium deposition potential of the anode corresponding to the predetermined temperature  (¶ 0122 " when the number of charging and discharging cycles increases by one, obtain the anode open circuit voltage curve and the anode impedance curve again, and adjust the charging current again for charging").
Under the predetermined temperature, obtaining the first charging current In (¶ 0120 " calculate charging current according to the formula I=(U.sub.a−η)/R.sub.a and charge the battery") at the different states of charge when the battery is charging (Fig. 13 charging current and SOC).
Changing the predetermined temperature, and repeating above steps for obtaining the first charging current In at the different states of charge (SOC) during the nth charge and discharge cycle, and establishing a corresponding relationship among the predetermined temperature, the state of charge, and the first charging current In (Fig. 11 #301-304 charging occurs at different states, Fig. 6 anode impedance corresponding to charging at 25 degrees).  

Regarding claim 6 and 15, LUO does not explicitly teach wherein the step of during the mth charge and discharge cycle, charging the battery with the second charging current Im comprises: Obtaining a discharge capacity Qm-1 of the battery in the (m-1)th charge and discharge cycle; During the mth charge and discharge cycle, charging the battery to a fully charged state with the second charging current.  
WANG teaches obtaining a discharge capacity Qm-1 of the battery (¶ 0176 "determining the increase rate of the discharging capacity") in the (m-1)th charge and discharge cycle (¶ 0125 " during a charging and discharging cycle"); During the mth charge and discharge cycle, charging the battery to a fully charged state (¶ 0186 " the total charging capacity and/or the total charging energy in the complete charging process from zero charge to full charge.") with the second charging current (¶ 0049 " a change rate vi of the charging current Icharge ").  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify LUO to have obtain a discharge capacity Qm-1 of the battery taught by WANG for the purpose of developing safer battery charging.  (¶ 0003)

Claim 3, 12 rejected under 35 U.S.C. 103 as being unpatentable over LUO US 20170366015 in view of Nagakura US 20130069584 as applied to claim 2 above, and further in view of Campbell US 20200223318.

Regarding claim 3 and 12, LUO teaches:
A first charging step (after anode impedance curve is determined from discharging process noted below charging at a safe charging current occurs. Fig. 11 #301; ¶ 0119 " before the battery is charged, obtain the relationship between the anode open circuit voltage curve and the SOC (and temperature) and the relationship between the anode impedance curve and the SOC (and temperature), and input the maximum safe charging current I.sub.0 of the battery and the over-potential η without lithium deposition to a detecting module."), after the battery is discharged to a fully discharged state (continuously discharging to a fully discharged state. ¶ 0043 "the battery after the battery is continuously discharged " and (¶ 0045 " collecting anode impedances of the battery in different state of charge respectively"), charging the battery with a first predetermined current until the battery is fully charged (¶ 0117 "The full-charge charging capacity (SOC) of the battery at 25° C. is 3900 mAh (0.2 C), the allowable maximum safe charging current I.sub.0 of the battery is 1.3 C, the over-potential η without lithium deposition is −70 mV, and the cut-off voltage V.sub.0 is 4.35V.") at a predetermined temperature (will be at predetermined related temperature. ¶ 0100).
A first discharging step, discharging the battery with a second predetermined current until the battery is discharged to the fully discharged state (¶ 0043 "continuously discharged with a second discharging current").
A cycling step, cyclically performing the first charging step and the first discharging step for a preset number of times, and determining whether the lithium deposition phenomenon occurs in the battery (repeating charge and discharging steps in 101-105 for predetermined number of times. ¶ 0086 "That is, after charging for a certain period of time (in this case, the battery will reach a new state of charge), steps 101 to 104 can be performed again, and a new charging current can be calculated again based on the new state of charge. Then the newly calculated charging current is used to charge the battery for a certain period of time, repeating these steps until the charging voltage reaches the cut-off voltage or the battery is fully charged." And ¶ 0112 "when the battery reaches a preset number of charging and discharging cycles").
A first determining step, determining the lithium deposition charging rate of the battery at the predetermined temperature if the lithium deposition phenomenon occurs in the battery (¶ 0035 "to determine the current charging current I according to a formula I=(U.sub.a−η)/R.sub.a; U.sub.a is the current anode open circuit voltage, R.sub.a is the current anode impedance, and η is the lithium deposition potential threshold." ¶ 0117 predetermined temperature of 25 degrees C ).
 LUO does not explicitly teach A first repeating step, changing the predetermined temperature, and repeatedly performing the first charging step, the first discharging step, the cycling step, the first determining step and the first repeating step, and obtaining the lithium deposition charging rates of the battery at the different temperatures
Campbell teaches A first repeating step, changing the predetermined temperature, and repeatedly performing the first charging step, the first discharging step, the cycling step, the first determining step and the first repeating step, and obtaining the lithium deposition charging rates of the battery at the different temperatures. (first and repeated charge and discharge steps occur in cycles having the different charging profiles that have different predetermined temperatures. ¶ 0044 " Referring to FIGS. 2 and 3, among others, the three-electrode cell 300 can be charged and discharged under different conditions to generate data to generate the charging profiles. For example, the different conditions can include over different durations of time, starting at different SoCs, at different voltages, at different applied currents, and under different temperatures." …. " The values of the measurement signal can be used to generate the charging profile 108 for the tested set of conditions. The tests can be repeated to determine when (or if) lithium deposition has occurred. ")
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify LUO to have changing the predetermined temperature, taught by Campbell for the purpose of aiding in battery management to mitigate failure, short-circuiting, and degradation in a battery. 

Allowable Subject Matter
Claims 7-9 and 16-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 7 and 16, LUO teaches:
During the mth charge and discharge cycle, dividing the state of charge of the battery into N sections (increments noted as sections. ¶ 0086 "Then the newly calculated charging current is used to charge the battery for a certain period of time, repeating these steps until the charging voltage reaches the cut-off voltage or the battery is fully charged." …. "The control during the charging period can be configured according to the actual requirements, for example, the charging period is set to be 1 s or 2 s, or the increment of state of charge is set to be 0.5% or 1%").
Obtaining the first charging currents In corresponding to the state of charge of each section of the N sections based on the established corresponding relationship (¶0086-0087 current is determined for each increment repeating steps 101-105 of fig 1 or Fig 10 in each incremented section of state of charge).
During the mth charge and discharge cycle, charging the battery to the fully charged state with the determined second charging current (during  a repeated charge and discharge cycle the battery is charged fully with a new second charging current. ¶ 0085 " the charging current in step 105 can maintain until the charging voltage reaches the cut-off voltage or the battery is fully charged" and ¶ 0086 " repeating these steps until the charging voltage reaches the cut-off voltage or the battery is fully charged.").
The prior art of record does not teach obtaining a minimum current of the first charging currents In corresponding to the state of charge of each section and setting the minimum current as a third charging current Ic and determining the second charging current Im of each section based on the third charging current, Im =k2 x Ic, 0.5 ≤ k2 ≤ 1.

Claims 8-9 and 17-18 are dependent of claims 7 and 16 and are allowable for their dependency to claims 7 and 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. He US 20160240840, Church US 4372823, Kim US 20170098858, Wood US 201901988561.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859